Citation Nr: 1713095	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  04-32 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for traumatic brain injury (TBI) prior to January 9, 2012, and in excess of 40 percent thereafter.

2.  Entitlement to a separate award of service connection for memory loss to include as secondary to service-connected TBI.

3.  Entitlement to a separate award of service connection for states of altered consciousness (claimed as syncope, seizures and brownouts/blackouts) to include as secondary to service-connected TBI.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active duty service from June 1979 to June 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2003 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

With the exception of the cervical spine issue, these issues were before the Board in May 2012.  At that time, the Board took jurisdiction over the claim for TDIU in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  Then, the issues of entitlement to service connection for memory loss and states of altered consciousness, increased rating for TBI and TDIU were remanded for additional development.  Since that time, the Veteran has perfected an appeal of the cervical spine issue.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.



REMAND

Service Connection for Memory Loss and States of Altered Consciousness

The issues of entitlement to service connection for memory loss and states of altered consciousness, to include on a secondary basis, were remanded in May 2012 to obtain a medical opinion as to whether these complaints are symptomatology associated with the Veteran's service-connected TBI or are separate and distinct disabilities.  Although VA medical opinions were obtained in April and May 2014, the opinions are inadequate for adjudication purposes.  Specifically, in a May 2014 opinion, the VA examiner stated that the Veteran "does not have a diagnosis of memory loss and therefore the questions of attribution to a separate and distinct disability or merely symptoms of his TBI cannot be entertained."  He also stated that the Veteran "does not have a diagnosis of altered states of consciousness."  However, the Board notes that a June 2008 treatment record from Dr. AB shows that the Veteran was taking medication to control seizures and a January 2012 VA neuropsychiatric examination report notes findings of mild memory loss (specifically, problems with auditory and visual memory).

The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A remand for clarifying medical opinions is thus necessary in these matters.

Increased Rating for TBI and TDIU 

With regard to the issues of entitlement to an increased rating for TBI and entitlement to TDIU, the service connection claims being remanded herein are inextricably intertwined with these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The service connection issues must be addressed by the AOJ before the Board renders a decision on the increased rating and TDIU issues.

Service Connection for Cervical Spine Disability 

On a July 2015 VA Form 9, the Veteran requested a Board videoconference hearing at the RO on the issue of entitlement to service connection for a cervical spine disability.  This hearing has not been scheduled.

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  As the RO schedules Board videoconference hearings, a remand is warranted to schedule the desired hearing.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from the appropriate VA medical professional.  The claims file must be made available for review.  A supporting explanation must be provided for all opinions. 

The following questions must be answered:

(a) Are the Veteran's memory loss and altered states of consciousness (to include seizures) separate and distinct disabilities (no overlapping symptomatology) from the Veteran's TBI, or merely symptoms of his TBI?  In this regard, note any findings since service, to include seizures treated in 2008 and memory loss shown in 2012.

If the VA medical provider does not believe that the evidence supports a diagnosis of a memory loss or altered states of consciousness at any time during the appeal period, such should be stated and explained in detail, with citations made to the medical evidence both against and supporting these findings. 

(b).  If and only if the memory loss and altered states of consciousness are deemed to be separate and distinct disabilities and not mere symptoms of the Veteran's TBI, the examiner should state whether each of those disabilities is more likely, less likely, or at least as likely as not (50 percent probability or greater) due to the Veteran's military service or service-connected disability, to include the 1982 head trauma and his service-connected TBI.

If the examiner is unable to determine whether the Veteran's memory loss and altered states of consciousness are separate and distinct disabilities, the examiner should specifically so state so that the Board and other raters can apply Mittleider v. West, 11 Vet. App. 181 (1998) appropriately.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Then, readjudicate the issues of entitlement to service connection for memory loss and states of altered consciousness, entitlement to an increased rating for TBI, and entitlement to TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

3.  Schedule the Veteran for a Board videoconference hearing on the issue of entitlement to service connection for cervical spine disability in accordance with the docket number of this appeal.  If the Veteran changes his mind and elects not to have this hearing, or fails to report for this hearing on the date it is scheduled, document this in the claims file.

 Thereafter, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




